Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
FINAL ACTION
This action is in response to applicant’s amendments made on 12/7/2021. Claims 1-9 and 14-17 are cancelled. Claims 18-21 and 23 have added. Claims 10-13, 18-21 and 23 are pending.
Response to Arguments
Examiner’s Remarks – Specification Objection (Title)
	The examiner withdraws the objection to applicant’s specification in view of applicant new title amendment.  
Examiner’s Remarks - 35 USC § 103 
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
The examiner notes that the applicant’s adds claims 18-21 and 23. The examiner contends that claim 22 is missing. 
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When new claims are presented, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 18-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent Publication No. 2011/0023107 and Chen hereinafter) in view of Koga (US Patent Publication No. 2014/0090080).

1. - 9. (Cancelled)

As to claims 10, 18 and 23, Chen teaches a computerized method of managing remote session operation of a user's computer, comprising: 
providing a server for hosting application execution (i.e., …see figure 2);
 configuring a number of predefined user accounts with low security permissions on said server (i.e. …illustrates in figure 2 predefined accounts with security permission), 
where said user accounts are not tied to any specific real user (i.e., …figure 2, figure element(s) 148 and 150 list accounts not specific to a real user); 
whenever a remote user requests to start a remote session (i.e. …teaches as part of his abstract the following: “A request is generated to access”), 

allocating the available user account for the remote session (i.e. …teaches in par. 0031 the following: “If the requester is approved for use of the shared privileged account `1` 216, `2` 218, through `n` 220, a shared privileges module generates a shared ID authorization account `1` 206, `2` 208, through `n` 210 record. The shared privileges module 154 populates the shared ID authorization account `1` 206, `2` 208, through `n` 210 record with shared ID authorization account sign-out information associated with the requester. In one embodiment, the sign-out information comprises the start time and date and the ending time and date for use of the shared ID authorization account. In another embodiment, the sign-out information comprises a unique identification (ID) of the requestor and the group of the proxy service they are associated with. In yet another embodiment, the shared ID authorization account sign-out information comprises information related to the system, application, or resource will be accessed with the shared ID authorization account.”), 
and marking the available user account as unavailable for subsequent session requests (i.e. …teaches in par. 0034 the following: “the SingleAccessPoolManager 306 places an exclusive lock on the ID when it is signed out by one requester such that no other requester is able to sign it out.”.); 
generating a one-time password for said user account (i.e., …teaches in par. 0032 the following: “[0032] Once the shared ID authorization account record has been populated with shared ID authorization account sign-out information, the shared privileges module 154 generates a new password for the shared ID authorization account, which in turn is provided to the requester. The requester then uses the new password with the shared privileged account to access the corresponding system, application, or resource.”); 
communicating the assigned user account identifier and temporary password to a client component on the user's computer, either directly or through an intermediate broker (i.e., …teaches in 
causing the client component to connect to the server using said user account identifier and temporary password (i.e., …teaches in par. 0032 the following: “[0032] Once the shared ID authorization account record has been populated with shared ID authorization account sign-out information, the shared privileges module 154 generates a new password for the shared ID authorization account, which in turn is provided to the requester. The requester then uses the new password with the shared privileged account to access the corresponding system, application, or resource.”); 
and upon termination of the remote session (i.e. …teaches in par. 0033 the following: “Once the shared privileged account access has expired….”.), 
and marking the deleted assigned user account as available again (i.e. …teaches in par. 0033 the following: “Once the shared privileged account access has expired, then the shared privileges module 154 initiates the performance of shared ID authorization account sign-in operations. First, the shared privileges module 154 invokes the shared privileged ID pools manager module 152 to disassociate the requester with the shared ID authorization account so it is available for other requesters.”).

 Chen does not expressly teach:
deleting the assigned user account's data.
In this instance the examiner notes the teachings of prior art reference Koga.
Koga teaches in par. 0023 deleting data from a reusable guest account.


14. - 17. (Cancelled)

As to claim 19, the system of Chen and Koga as applied to claims 10 and 18 above teaches reusable accounts, specifically Chen teaches a system of claim 18, further comprising the server for hosting application execution (i.e. …illustrates in figure 2, server with hosting application).

As to claim 20, the system of Chen and Koga as applied to claims 10 and 18 above teaches reusable accounts, specifically Chen teaches a system of claim 18, wherein the assigned user account identifier and temporary password are communicated directly to the client component on the user's computer (i.e., …teaches in par. 0032 the following: “[0032] Once the shared ID authorization account record has been populated with shared ID authorization account sign-out information, the shared privileges module 154 generates a new password for the shared ID authorization account, which in turn is provided to the requester. The requester then uses the new password with the shared privileged account to access the corresponding system, application, or resource.”).

As to claim 21, the system of Chen and Koga as applied to claims 10 and 18 above teaches reusable accounts, specifically Chen teaches a system of claim 18, wherein the assigned user account .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Koga as applied to claim 10 above and further in view of Wang (US Patent Publication No. 2014/0372503).

As to claim 11, the system of Chen and Koga as applied to claims 10 and 18 above teaches reusable accounts, specifically neither reference expressly teaches a method of claim 10, wherein programs in the remote session are controlled using a virtualized storage method comprising: 
defining an arbitrary directory path on the user's computer; 
causing file enumeration operation requests sent from the controlled program to an operating system of the user's computer to be intercepted; 
and whenever a file enumeration operation request is intercepted, checking whether the file enumeration operation request is targeted at said arbitrary directory path or a subdirectory thereof; 
when the file enumeration operation request is targeted at said arbitrary directory path or a subdirectory thereof, then: 
initiating a file enumeration request on a remote storage; 
and returning to the controlled program the result of the remote enumeration operation.
In this instance the examiner notes the teachings of prior art reference Wang.

With regards to applicant’s claim limitation element of, “defining an arbitrary directory path on the user's computer”, Wang teaches in paragraph 0026 the following: " …the storage location is in the storage path of the system folder or the storage path of the program folder, if the storage location is in the storage path of the system folder...".
With regards to applicant’s claim limitation element of, “causing file enumeration operation requests sent from the controlled program to an operating system of the user's computer to be intercepted”, Wang teaches in paragraph 0022 the following: " A file access request (file input/output (I/O)) to access a certain file in the file system is generated when the application program is started, and the monitor program intercepts the file I/O of the application program and obtains file operation information carried in the I/O ").
With regards to applicant’s claim limitation element of, “and whenever a file enumeration operation request is intercepted”, Wang teaches a in paragraph 0022 the following: “monitor program intercepts the file I/O of the application program and obtains file operation information carried in the I/O; the file operation information described herein includes a storage location (that is, a storage path) of a to-be-accessed file”.
With regards to applicant’s claim limitation element of, “checking whether the file enumeration operation request is targeted at said arbitrary directory path or a subdirectory thereof”, Wang teaches in paragraph 0026 the following: "the monitor program determines, according to a storage location" . The examiner notes that the storage location is the directory path where the file is stored. ...further teaches in paragraph 0026 the following: "determines whether the storage location is in the storage path of the system folder or the storage path of the program folder ".

With regards to applicant’s claim limitation element of, “initiating a file enumeration request on a remote storage and returning to the calling program the result of the remote enumeration operation”, Wang teaches in paragraph 0030 the following: “redirect the file I/O of the application program to the
virtual operating system folder, that is, enable the application program to execute a read operation on the system file in the virtual operating system folder”.
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the teachings of Chen and Koga with the teachings of Wang by including the feature of file access request control. Utilizing file access request control as taught Wang above allows a system to provide comprehensive file storage capability and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Chen and Koga will obtain the capability to provide enhanced file access capability.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Koga as applied to claim 10 above and further in view of Jorgensen et al. (US Patent Publication No. 2011/0209064 and Jorgensen hereinafter).

As to claim 12, the system of Chen and Koga as applied to claims 10 and 18 above teaches reusable accounts, specifically neither reference expressly teaches a method of claim 10, wherein the user requests a specific virtual application to be used as part of the user's remote session, further comprising, before letting the user's remote session start: provisioning the requested specific virtual application to the remote server; and upon start of the remote session, launching the requested specific virtual application and causing the requested specific virtual application to be rendered to the user.
In this instance the examiner notes the teachings of prior art reference Jorgensen. 
With regards to applicant’s claim limitation element of, “provisioning the requested specific virtual application to the remote server”, teaches in par. 0017 the following: “send the document to the application server instance. As such, the application server instance may then open the document in the cloud environment, and the virtual desktop extension manager may return remote console information to the client desktop that can be used to remotely interact with the document on the application server instance hosted in the cloud”.
With regards to applicant’s claim limitation element of, “and upon start of the remote session, launching the requested specific virtual application and causing the requested specific virtual application to be rendered to the remote user”, teaches in par. 0017 the following: “send the document to the application server instance. As such, the application server instance may then open the document in the cloud environment, and the virtual desktop extension manager may return remote console information to the client desktop that can be used to remotely interact with the document on the application server instance hosted in the cloud”.
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the teachings of Chen and Koga with the teachings of Jorgensen by including the feature of remote file access control. Utilizing remote file access control as taught by Jorgensen above allows a system to provide comprehensive access control capability and 

As to claim 13, the system of Chen and Koga as applied to claims 10 and 18 above teaches reusable accounts, specifically neither reference expressly teaches a method of claim 10, wherein sessions are started with a user-specified file to open as a parameter, and where: upon session start, the a server component downloads said user-specified file from a remote storage on the user's computer, using previously-acquired user storage access tokens; 
and the server component launches an application capable of handling the user's selected file according to the file's type.
In this instance the examiner notes the teachings of prior art reference Jorgensen. 
With regards to applicant’s claim limitation element of, “a user-specified file to open as a parameter, and where: upon session start, the a server component downloads said user-specified file from a remote storage on the user's computer, using previously-acquired user storage access tokens”, teaches in par. 0012 the following: “In addition, the initialization processes may further include the virtual desktop extension manager prompting the local application for authentication credentials associated with the client desktop and storing the authentication credentials in a credential cache locally coupled to the client desktop, whereby the local application may reference the authentication credentials in the credential cache to handle subsequent requests for virtual desktop extension from the client desktop”.
With regards to applicant’s claim limitation element of, “and the server component launches an application capable of handling the user's selected file according to the file's type”, teaches in par. 0012 
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the teachings of Chen and Koga with the teachings of Jorgensen by including the feature of remote file access control. Utilizing remote file access control as taught by Jorgensen above allows a system to provide comprehensive access control capability and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Chen and Koga will obtain the capability to provide enhanced file security.
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Basu et al (US Patent No. 7,340,522).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497